Title: To Benjamin Franklin from Vergennes, 25 April 1778
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 25 avril 1778
J’ai rendu Compte au Roi Mr. du Contenu de la lettre que Vous m’avez fait l’honneur de m’ecrire hier, et sa Majesté me Charge de Vous temoigner toute sa Satisfaction de Votre empressement a Nous informer de l’objet de Vos Conferences avec M hartley. Le grand art de l’Angleterre fut toujours de Chercher à diviser; c’est un bon Moyen en effet pour S’assurer l’Empire, Mais Ce n’est ni auprès de Vous, ni auprès de M[essieu]rs Vos Collegues qu’il peut être employé avec succez. Je porte avec Confiance le meme Jugement des Etats unis. Au reste il n’est pas possible Monsieur, de repondre avec plus de Noblesse, de franchise et de fermeté que Vous l’avez fait a M. d’hartley. Il n’a pas lieu d’etre Content de sa Mission. J’ignore si ce Membre du Parlement en a une pour Nous, Il desire de me Voir et Je l’attends dans la Matinée. Je ne serois pas surpris qu’il ne se proposat de semer de la defiance entre nous en introduisant une double Negociation. Mais Je Saurai ỳ obvier, et Vous serez instruit de ce qui ce passera entre Nous, pour peu qu’il y ait rien d’Interessant. J’ai l’honneur d’etre avec une très parfaite Consideration Monsieur, Votre tres humble et très obeissant serviteur.
sigńe De Vergennes
M. francklin
